Case 1:20-cv-04151-JPB Document 6 Filed 10/21/20 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTR GE QE orice

GEORGIA DIVISION CIVIL ACTION U.S.D.C, - Atlanta
OCT 21 2020
JAMES NW HALTEN, Clerk
Anthony Parker, Plaintiff DEMAND FOR TRIA Deputy Clerk
Intown Suites Management Inc, Defendants AN 0. WQOAcY —0) 4 ( S fi HEE

Plaintiff Anthony Parker asked the Court to file lawsuit. The statute 28 U.S.C. §§
1915(e)(2)(B)(Gi), 1915 A(b)(1) does not apply to Plaintiffs’ lawsuit for frivolity. Listed below are

several lawsuits filed for bedbugs putting tenants in substantial risk

But it would have been helpful had the parties presented evidence concerning the regulatory or
criminal penalties to which the defendant exposed itself by deliberately exposing its customers to
a substantial risk of being bitten by bedbugs. That is an inquiry recommended by the Supreme
Court.

Mathias v. Accor Econ, Lodging, Inc., 347 F.3d 672, 678, 2003 U.S. App. LEXIS 21299, *15,

62 Fed. R. Evid. Serv. (Callaghan) 1199

It is well settled in Tennessee that the elements [*14] of a negligence claim include: (1) a duty
of care owed by the defendant to plaintiff; (2) conduct by the defendant falling below the
standard of care amounting to a breach of that duty; (3) an injury or loss; (4) causation in fact;
and (5) proximate or legal cause.

Parker v. Holiday Hospitality Franchising, Inc., 2013 Tenn. App. LEXIS 551, *13-14, 2013 WL

4647779
Case 1:20-cv-04151-JPB Document 6 Filed 10/21/20 Page 2 of 6

"In cases such as this where liability is based upon constructive knowledge of the dangerous or
defective condition, there must be material evidence from which the trier of fact could conclude
the condition existed for sufficient time and under such circumstances that one exercising
reasonable care and diligence would have discovered the danger."

Parker v. Holiday Hospitality Franchising, Inc., 2013 Tenn. App. LEXIS 551, *19, 2013 WL

4647779

My lawsuit includes a colorable claim of harm with short plausible statement. Plaintiff

with the Court’s permission have a jury decide this matter.

Respectfully Submitted

Anthony a Pro Se

825 S. Church St. 2655
Murfreesboro, TN. 37133
Case 1:20-cv-04151-JPB Document 6 Filed 10/21/20 Page 3 of 6

This Court is required to construe pro se petitions liberally. Erickson v. Pardus, 551 U.S. 89,
94, 127 S. Ct. 2197, 167 L. Ed. 2d 1081 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 104-05,
97 S. Ct. 285, 50 L. Ed. 2d 251 (1976)). Such pro se petitions are held to a less stringent
standard than those drafted by attorneys.

Erickson v. Pardus - 551 U.S. 89, 127 S. Ct. 2197 (2007)

RULE:

A document filed pro se is to be liberally construed, and a pro se complaint, however
inartfully pleaded, must be held to less stringent standards than formal pleadings
drafted by lawyers.

FACTS:

A state inmate was undergoing a treatment program for hepatitis C. The treatment
would take a year to complete with weekly self-injections by use of a syringe. Soon
after the inmate began his treatment, one syringe made available to all inmates for
medical purposes disappeared. The officials concluded that the inmate had taken the
syringe and did not believe the inmate when he said otherwise. Thus, the officials found
the inmate had violated the state prison conduct code and removed him from the
program, stopping his treatment. The prison's protocol mandated a one-year waiting
period and six months of drug education class before treatment would start again. Thus,
there would be an 18-month delay before he would be able to restart treatment. The
complaint stated that the decision to remove petitioner from his prescribed medication
was endangering his life, and that the medication was withheld "shortly after" the one-
year program started, that he was still in need of treatment, and that the officials were
refusing to provide treatment. The case was dismissed by the trial court holding that the
allegations of the inmate were conclusory.

ISSUE:

Were the allegations conclusory?
ANSWER:

No

CONCLUSION:

The Court held that the allegations of the inmate alone satisfied Fed. R. Civ. P. 8(a)(2).
Other specific allegations were made in documents attached to the complaint and other
filings. It was error to dismiss the case on the ground that the allegations of harm were
too conclusory to put the matters in issue.

https://www.lexisnexis com/community/casebrief/p/casebrief-erickson-v-pardus,
10/11/2020
 

 

Case 1:20-cv-04151-JPB Document 6 Filed 10/21/20 Page 4 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA

ATLANTA DIVISION
ANTHONY PARKER,
Plaintiff, CIVIL ACTION FILE
V. NO. 1:20-cv-04151-CC
INTOWN SUITES MANAGEMENT,
INC.,
Defendant.

 

MAGISTRATE JUDGE’S ORDER

This matter is before the court on the pro se plaintiffs affidavit in support of his
request to proceed in forma pauperis (“IFP”) [Doc. 1]. The plaintiff seeks leave to file
this civil action without prepayment of fees and costs or security therefor, pursuant to
28 U.S.C. § 1915(a).

After consideration by the court of the plaintiff's affidavit of indigency only,
without regard to the merits of this case, the plaintiff's motion to proceed IFP [Doc. 1]
is hereby GRANTED pursuant to § 1915(a), and the plaintiff shall be allowed to
proceed with this action without prepayment of filing fees, docket costs, or United
States Marshal Service fees. It is further ORDERED that service of process shall

not issue at the present time.

 

 

 
Case 1:20-cv-04151-JPB Document 6 Filed 10/21/20 Page 5 of 6

The Clerk of the Court is DIRECTED to submit this case to the assigned
district judge for a frivolity determination pursuant to 28 U.S.C. § 1915.’

IT IS SO ORDERED, this 9th day of October, 2020.

 

 

CATHERINE M. SALINAS
UNITED STATES MAGISTRATE JUDGE

 

 

 

' This case does not fall into any category of cases referred by this court’s
Standing Order No. 18-01 to a magistrate judge.

2

 

 

 
Case 1:20-cv-04151-JPB Document 6

 

o

 

wt Cw,

et Cont
(Une Or Al W470 |

‘op
=
Ad
‘, a

3

Neck s@ G

$
\

US Oistret Cy
1S Ted

h
=

wt BIUERY
gynenZal"S'A

qo 1% 10
* qawva
SA vent ee:

BS S. Church GUyss
Mu€tees hoor 7N).37 [33

Filed 10/21/20 Page 6 of 6

we [~ cr 4,

tay (35 Aa ABest

8 TER | Aen
